NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: COMPLAINT AND PETITION OF No. 18-15006
WILLIAMS SPORTS RENTALS, INC. AS
OWNER OF A CERTAIN 2004 YAMAHA D.C. No. 2:17-cv-00653-JAM-EFB
WAVE RUNNER FX 140 (CF 5408 LE)
FOR EXONERATION FROM OR
LIMITATION OF LIABILITY,         MEMORANDUM*
______________________________

WILLIAMS SPORTS RENTALS INC., as
Owner of a Certain 2004 Yamaha
Waverunner FX 140,

      Petitioner-counter-
      respondent-Appellee,

 v.

MARIAN LATASHA WILLIS, on behalf of
the Estate of Raeshon Williams,

      Respondent-counter-
      claimant-Appellant..

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                       Argued and Submitted May 13, 2019
                            San Francisco, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

                                          1
Before: THOMAS, Chief Judge, and IKUTA, Circuit Judge, and MOLLOY, **
District Judge.

      Marian Willis appeals the dismissal of her maritime wrongful death claim

against Williams Sports Rentals, Inc. She argues the district court erred by

denying her motion to lift the anti-suit injunction, denying her motion for a stay

pending her interlocutory appeal of that denial, and dismissing her wrongful death

claim with prejudice. We have jurisdiction under 28 U.S.C. § 1291, and we vacate

and remand.

      1. Willis’s motion to stay the limitation proceeding pending her

interlocutory appeal was mooted by the district court’s final judgment on the

merits and is not properly before us. See Foster v. Carson, 347 F.3d 742, 745 (9th

Cir. 2003) (“If there is no longer a possibility that an appellant can obtain relief for

his claim, that claim is moot and must be dismissed for lack of jurisdiction.”); see

also Order, Williams Sports Rentals, Inc. v. Willis, No. 17-16981 (9th Cir. Apr. 25,

2018) (dismissing Willis’s interlocutory appeal as moot).

      2. We review a district court’s decision to maintain or dissolve an injunction

under the Limitation of Liability Act for abuse of discretion. Lewis v. Lewis &

Clark Marine, 531 U.S. 438, 449 (2001); Newton v. Shipman, 718 F.2d 959, 961



      **
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
                                          2
(9th Cir. 1983) (per curiam). As the Supreme Court instructed in Lewis, the

decision depends on whether the vessel owner’s limitation right is “adequately

protected.” 531 U.S. at 454. Consistent with Lewis, this Court recognizes that

“[w]here, however, a single claim is involved or where multiple claims do not

exceed the limitation fund, the court’s discretion is narrowly circumscribed and the

injunction must be dissolved unless the owner can demonstrate that his right to

limit liability will be prejudiced.” Newton, 718 F.2d at 961 (internal quotation

marks omitted).

      The district court abused its discretion by failing to consider whether

Williams Sports Rentals’s limitation right would be prejudiced if the injunction

were lifted. See Pom Wonderful LLC v. Hubbard, 775 F.3d 1118, 1123 (9th Cir.

2014) (“[A] district court abuses its discretion if the court rests its decision on an

erroneous legal standard.”). Though we “may affirm on any basis supported by the

record, whether or not relied upon by the district court,” Zixiang Li v. Kerry, 710
F.3d 995, 999 (9th Cir. 2013), Willis never formally proffered her stipulations to

the district court, and thus they are not part of the record. Accordingly, we vacate

and remand for the district court to conduct the proper prejudice inquiry under

Lewis v. Lewis & Clark Marine, Inc. and Newton v. Shipman in the first instance.




                                           3
       VACATED AND REMANDED.1




1
  Willis’s motion for judicial notice is DENIED because the facts at issue are “not
relevant to the resolution of this appeal.” Santa Monica Food Not Bombs v. City of
Santa Monica, 450 F.3d 1022, 1025 n.2 (9th Cir. 2006).
                                           4